DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication:  Request for Continued Examination filed on 29 August 2022.
The instant Application in Continuation filed on 7 May 2019, claims priority to U.S. Application No. 12/719,548, with a priority date of 8 March 2010.
Claim(s) 16-17, 19, 20, 22, 23, 25, 27-30, 32, 34, and 35 is/are pending and present for examination.  Claim(s) 16, 23, and 30 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 16, 23, and 30 have been amended.
Claims 1-15, 18, 21, 24, 26, 31, 33, and 36 have been cancelled. 

Claim Rejections - 35 USC § 112
Claims 16, 23, and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the instant claims recite “wherein the indexing settings for the second type of data cause indexing plural terms of the metadata as a same term in the second data type index” and “wherein the different indexing settings cause indexing of the plural terms of the metadata as separate terms in the new second data type index.”  While Applicant asserts that “[s]upport for these features may be found through the specification (e.g., See Paragraph 0025 of the published version of the subject application),” it is noted that said paragraph and the remainder fail to provide said support.  Moreover, aside from the mention of “plural forms” in paragraph [0038], the instant Specification fails to provide that plural terms of the metadata are to be indexed as a same term in a second data type index.  Appropriate clarification and/or correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16, 17, 19, 22-27, 29-34, 36, and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al, USPGPUB No. 2011/0106850, filed on 29 October 2009, and published on 5 May 2011, in view of Renkes et al, USPGPUB No. 2009/0094236, filed on 4 October 2007, and published on 9 April 2009, and in further view of Lee et al, USPGPUB No. 2007/0168400, filed on 15 December 2006, and published on 19 July 2007, and in further view of Nunez, U.S. Patent No. 6,625,596, filed on 24 July 2000, and issued on 23 September 2003.

As per independent claims 16, 23, and 30, Li, in combination with Renkes, Lee, and Nunez, discloses:
A computer implemented method for an indexing system for a plurality of documents containing first and second types of data, the method comprising:
receiving indexing settings at an indexing engine of the indexing system, the indexing settings including indexing settings for the first type of data within the documents and indexing settings for the second type of data within the documents, wherein the first type of data is content data and the second type of data is metadata {See Li, [0025], wherein this reads over “In one embodiment, once the information sources are coupled or in communication with the search system, components of the system can operate to begin building an inverted index for searching operations”; and [0054], wherein this reads over “In an embodiment, a crawl process can be used to populate an inverted index with information relevant to individuals associated with the system 300, including social distance information. For example, the system 300 component can employ a crawler which can operate to crawl a file system, web-based collection, or other repository when collecting profile and other metadata. Profile crawls can include the crawling of an entire profile store (e.g., full processes), incremental processes which process and analyze only those portions of the profile store that have changed since a last incremental or full crawl.”};
indexing the first type of data of the documents with the indexing engine to generate an inverted first data type index in accordance with the indexing settings for the first type of data {See Li, [0055], wherein this reads over “For example, a first index can be used to index keywords from document bodies and/or metadata associated with web sites, file servers, and other information repositories”};
indexing the second type of data of the documents to generate a second data type index with the indexing engine in accordance with the indexing settings for the second type of data {See Li, [0055], wherein this reads over “The secondary index can be used to index additional textual and static features that may not be directly obtained from a document, such as certain personnel related information. As an example, additional textual and static features may include anchor text, click distance, interactive click data, and/or other features. Using a secondary index, separate update schedules can be maintained.”}, the second type index being an inverted index that is parallel with the first data type index {See Renkes, [0057], wherein this reads over “Instead of having individual updates synchronized with the main index 106, updates may be accepted by one of the delta indexes 102, 104 as described above. In particular, the delta index indexes 102, 104 may alternate in accepting updates such that one of the delta indexes 102, 104 is available to accept updates if another is being merged with the main index 106”}, wherein the indexing settings for the second type of data cause indexing plural terms of the metadata as a same term in the second data type index {See Nunez, column 7, lines 47-54, wherein this reads over “The parsing may occur in a single pass, or multiple passes, and resulting text index files 10 may be written at any stage in the process. Aliases and other word variations, such as possessives, plurals, alternate or misspelled words, homonyms, etc., may be accounted for, so that, e.g., in the "capacity" examples previously discussed herein, a search for "volume" or "storage capacity" would yield the same results as searches using the search word "capacity".”};
providing the first and second data type indexes to a search engine by the indexing engine to allow searching of the indexes {See Li, [0055], wherein this reads over “In one embodiment, the system 300 can maintain two indexes used in returning search results.”};
re-indexing the second data type index according to different indexing settings for the second type of data to generate a new second data type index according to the different indexing settings while maintaining the second data type index available {See Lee, [0023], wherein this reads over “The creating module 44 is configured for signaling each of the index servers 1 to create a new patent file index corresponding to the new patent info file.”}, wherein the different indexing settings cause indexing of the plural terms of the metadata as separate terms in the new second data type index {See Nunez, column 7, lines 47-54, wherein this reads over “The parsing may occur in a single pass, or multiple passes, and resulting text index files 10 may be written at any stage in the process. Aliases and other word variations, such as possessives, plurals, alternate or misspelled words, homonyms, etc., may be accounted for, so that, e.g., in the "capacity" examples previously discussed herein, a search for "volume" or "storage capacity" would yield the same results as searches using the search word "capacity".”}; and
replacing the second data type index with the new second data type index {See Lee, [0024], wherein this reads over “The synchronizing module 45 is configured for signaling each of the index servers 1 to remove the patent file indexes of the deleted patent files from the patents indexes list of each of the index servers 1, replace patent file indexes of the modified patent files with the new patent file indexes of the modified patent files, and merge the new patent file indexes of the newly created patent files into the patents indexes list of each index server 1”}.
	Li is directed to relevant individual searching using managed property and ranking features.  Li fails to expressly disclose the claimed feature of “the second type index being an inverted index that is parallel with the first data type index.”
	Renkes is directed to the invention of updating a plurality of indexes.  Specifically, Renkes discloses that “updates may be accepted by one of the delta indexes 102, 104 as described above” such that “the delta index indexes 102, 104 may alternate in accepting updates such that one of the delta indexes 102, 104 is available to accept updates if another is being merged with the main index 106.”  See Renkes, [0057].  That is, Renkes discloses a plurality of indexes (i.e. a main index and delta indexes 102, 104).  These indexes are maintained in parallel with each other as either of the delta indexes may be used interchangeably to update the main index.  Accordingly, it would have been obvious to one of ordinary skill in the art to improve the prior art of Li with that of Renkes wherein the indexes of Li may also be maintained and updated in parallel as so disclosed by Renkes.
	The combination of Li and Renkes fails to expressly disclose the claimed features of “re-indexing the second data type index according to different indexing settings for the second type of data to generate a new second data type index according to the different indexing settings while maintaining the second data type index available” and “replacing the second data type index with the new second data type index.”
	Lee is directed to the invention of synchronizing file indexes remotely wherein file indexes may be replaced with new file indexes.  Specifically, Lee discloses that “[t]he creating module 44 is configured for signaling each of the index servers 1 to create a new patent file index corresponding to the new patent info file.”  See Lee, [0023].  Additionally, Lee discloses that “[t]he synchronizing module 45 is configured for signaling each of the index servers 1 to remove the patent file indexes of the deleted patent files from the patents indexes list of each of the index servers 1, replace patent file indexes of the modified patent files with the new patent file indexes of the modified patent files, and merge the new patent file indexes of the newly created patent files into the patents indexes list of each index server 1.”  See Lee, [0024].  That is, Lee discloses a system wherein a new patent file index may be generated and used to replace the previous patent file index.  Wherein Lee is directed to modifying and updating indexes, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Li and Renkes with that of Lee wherein the index of Li may be updated and replaced according to the aforementioned disclosure by Lee.
	The combination of Li, Renkes, and Lee fails to disclose the claimed feature of “wherein the indexing settings for the second type of data cause indexing plural terms of the metadata as a same term in the second data type index” and “wherein the different indexing settings cause indexing of the plural terms of the metadata as separate terms in the new second data type index.”  
	Nunez is directed to the invention of docubase indexing, searching, and data retrieval.  Specifically, Nunez discloses that “a text index file” which includes a plurality of terms.  Additionally, Nunez discloses that “[t]he parsing may occur in a single pass, or multiple passes, and resulting text index files 10 may be written at any stage in the process” such that “[a]liases and other word variations, such as possessives, plurals, alternate or misspelled words, homonyms, etc., may be accounted for, so that, e.g., in the "capacity" examples previously discussed herein, a search for "volume" or "storage capacity" would yield the same results as searches using the search word "capacity".  See Nunez, column 7, lines 47-54.  While Li discloses the creation of a second data type index, Li fails to disclose that said second data type index comprises of “plural terms of metadata as separate terms.”  Wherein Nunez discloses that word variations such as “plurals” may be included within the indexing of text, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Li, Renkes, and Lee at the time of the effective filing date for the predictable result of having a second data type index, as disclosed by Li, further comprise of plural variants as so disclosed by Nunez.

As per dependent claims 17, 25, and 32, Li, in combination with Renkes, Lee, and Nunez, discloses:
The method of claim 16, wherein the indexing settings for the second type of data include a parameter for one or more from a group of case sensitivity, tokenization, and hyphenation {See Li, [0055], wherein this reads over “For example, a first index can be used to index keywords from document bodies and/or metadata associated with web sites, file servers, and other information repositories. The secondary index can be used to index additional textual and static features that may not be directly obtained from a document, such as certain personnel related information”}.  

As per dependent claims 19, 27, and 34, Li, in combination with Renkes, Lee, and Nunez, discloses:
The method of claim 16, wherein re-indexing the second data type index is performed in response to receiving the different indexing settings from an administrator of the indexing system {See Li, [0025], wherein this reads over “For example, an enterprise administrator can identify one or more profile stores and/or other data and metadata stores to use in defining a relevance model to return search results identifying relevant individuals for a searching user.”}. 

As per dependent claims 22 and 29, Li, in combination with Renkes, Lee, and Nunez, discloses:
The method of claim 16, wherein the first data type and the second data type are indexed according to indexing settings provided by an administrator of the indexing system {See Li, [0025], wherein this reads over “For example, an enterprise administrator can identify one or more profile stores and/or other data and metadata stores to use in defining a relevance model to return search results identifying relevant individuals for a searching user. In one embodiment, once the information sources are coupled or in communication with the search system, components of the system can operate to begin building an inverted index for searching operations”}. 

As per dependent claims 26, 33, and 36, Li, in combination with Renkes, Lee, and Nunez, discloses:
The computer program product of claim 25, wherein indexing the first type of data comprises indexing the content data, and indexing the second type of data comprises indexing the metadata {See Li, [0055], wherein this reads over “For example, a first index can be used to index keywords from document bodies and/or metadata associated with web sites, file servers, and other information repositories. The secondary index can be used to index additional textual and static features that may not be directly obtained from a document, such as certain personnel related information”}. 

Claims 20, 28, and 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al, in view of Renkes et al, Lee et al, and Nunez, and in further view of Hahn, U.S. Patent No. 8,166,067, filed on 26 December 2008, and issued on 24 April 2012.

As per dependent claims 20, 28, and 35, Li, in combination with Renkes, Lee, Nunez, and Hahn, discloses:
The method of claim 16, wherein each of the plurality of documents is associated with a unique document identifier, and the method further comprises:
storing the second data type of the plurality of documents in a native data store in native form separate from the first data type of the plurality of documents {See Hahn, column 4, line 56 – column 5, line 4, wherein this reads over “Various storage devices can be adapted to begin such methods automatically upon such connection, and examples of such devices are later described below. Data stored in such a storage device is represented or organized according to a native file system" (also referred to herein as a "first file system"), which is a representation or organization of the data that is physically stored on the storage device. Under circumstances where the user has rights to only part of the data in the storage device, the data stored in the storage device is also represented or organized in what will be referred to as a "second file system," which term as used in this application refers to a representation or organization of the data based on the limited rights of the user. For example, the second file system may not contain, or may contain but not present to the user, all of the data files contained/presented by the first or native file system, as explained below.”} and cross referenced with document identifiers {See Renkes, [0026], wherein this reads over “One value identifier may be used to represent values of records in one index based on an alphabetical assignment of value identifiers in that index and another value identifier may be used to represent values of records in another index based on a chronological assignment of value identifiers in the another index”}, 
wherein storing the second data type comprises storing the second data type in one of the same computer readable medium as the second data type index and the same computer readable medium that is local to the indexing system {See Hahn, Figure 3}. 
	The combination of Li, Renkes, Lee, and Nunez fails to disclose the features directed to “storing the second data type of the plurality of documents in a native data store in native form separate from the plurality of documents” and “wherein storing the second data type comprises storing the second data type in one of the same computer readable medium as the second data type index and the same computer readable medium that is local to the indexing system.”
	Hahn is directed to the invention of providing access to files based on user identity.  Specifically, Hahn discloses a “first file system” and a “second file system” wherein native files may be stored in the storage device of the first file system.  See Hahn, column 4, line 56 – column 5, line 4.  Furthermore, Hahn discloses that “the second file system may not contain, or may contain but not present to the user, all of the data files contained/presented by the first or native file system.”  Id.  That is, Hahn discloses that the native file system would store files that are separate and also not found on the second file system.  Accordingly, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Li, Renkes, Lee, and Nunez with that of Hahn for the predictable result of a system wherein the documents of Li may be stored separately according to the data type of the document.

Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on the newly cited prior art combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571) 272-2737. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul Kim/
Examiner
Art Unit 2152

/PK/